Citation Nr: 0214112	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  93-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran submitted a timely appeal with the claims 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed increased disability due to July 1988, March 1989, 
and December 1990 surgeries at the Palo Alto and San 
Francisco Department of Veterans Affairs (VA) Medical Centers 
(MCs).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from September 1945 to May 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 decision of the VA Oakland Regional 
Office (RO), which denied compensation under 38 U.S.C.A. § 
1151 for claimed increased disability due to July 1988, March 
1989, and December 1990 surgeries at Palo Alto and San 
Francisco VAMCs.  A Notice of Disagreement with regard to 
these claims was received in January 1996, and the RO issued 
a Statement of the Case in February 1996.  

In the Introduction portion of a November 22, 1996 decision 
on an unrelated issue, the Board determined that it did not 
have jurisdiction of the 1151 claims stemming from the 
January 1996 decision as the veteran had not submitted a 
substantive appeal.  

Prior to the Board's November 22, 1996 decision, however, on 
September 18, 1996, the RO received a letter indicating that 
the veteran wished to attend a personal hearing before a 
Member of the Board at the RO.  Due to an apparent 
administrative oversight, the document was not associated 
with the veteran's claims folder as of the date on which the 
Board's decision was promulgated.  Thus, on September 8, 
1997, the Board vacated its November 22, 1996 decision 
pursuant to 38 C.F.R. § 20.904(a)(3) for the purpose of 
affording her a hearing.  In September 1999, the veteran 
testified at a hearing held by the undersigned via 
videoconference.  

In a December 1999 decision on an unrelated issue, the Board 
again noted that it appeared that the veteran had not 
submitted a timely substantive appeal with the January 1996 
decision denying entitlement to compensation under 
38 U.S.C.A. § 1151.  The matter was remanded to the RO to 
adjudicate the issue of whether a timely substantive appeal 
had been submitted.  See Marsh v. West, 11 Vet. App. 468 
(1998) (holding that the Board is precluded from determining 
in the first instance whether an appeal has been timely 
perfected).  

While the matter was in remand status, the RO received 
correspondence from the veteran in March 2000, attached to 
her representative's April 2000 memorandum, indicating that 
she wished to withdraw her claims of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Unfortunately, it 
does not appear that this document was promptly associated 
with the veteran's claims folder and by June 2002 letter, the 
Board offered her the opportunity to submit evidence and 
argument on the issue of whether she had timely perfected an 
appeal of the January 1996 decision.  The following month, 
she responded that she believed that she had submitted 
appropriate forms to VA.  


FINDINGS OF FACT

In March 2000, prior to the promulgation of a decision in the 
appeal, VA received notification from the veteran requesting 
a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c)(2) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(2).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  

In this case, in March 2000, the veteran clearly withdrew her 
appeal of the issues of entitlement to compensation under 38 
U.S.C.A. § 1151.  The Board regrets the administrative 
oversight in prolonging this matter through the issuance of 
the June 2002 letter, but given the veteran's withdrawal of 
her appeal, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204.


ORDER

The appeal is dismissed.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

